         Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NYLSSA KRYSTHELLA PORTILLO-MORENO,
Laredo Detention Center
4702 E Saunders St.
Laredo, TX 78041;
Plaintiff,

v.
                                                    Case No. 20-cv-2097
CHAD WOLF, in his purported official
capacity as Acting Secretary of the Department of
                                                    COMPLAINT FOR
Homeland Security,
                                                    DECLARATORY AND
2707 Martin Luther King, Jr. Avenue, SE
                                                    INJUNCTIVE RELIEF
Washington, DC 20528;

U.S. DEPARTMENT OF HOMELAND
SECURITY (“DHS”),
Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528-0485

DONALD J. TRUMP, in his official capacity as The
President of the United States of America,
1600 Pennsylvania Avenue NW
Washington, DC 20500

WILLIAM P. BARR, in his official capacity as
Attorney General of the United States of America,
950 Pennsylvania Avenue, NW
Washington, DC 20530;

KENNETH T. CUCCINELLI, II, in his
purported official capacity as Senior Official
Performing the Duties of the Director of U.S.
Citizenship and Immigration Services,
20 Massachusetts Avenue, NW
Washington, DC 20529;
         Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 2 of 20



 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES (“USCIS”),
 Office of General Counsel
 20 Massachusetts Avenue, NW
 Room 4210
 Washington, DC 20529

 MATTHEW ALBENCE, in his purported official
 capacity as Acting Director of ICE,
 500 12th Street, SW
 Washington, DC 20536;

 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT (“ICE”),
 500 12th Street, SW
 Washington, DC 20530;
 MARK MORGAN, in his official capacity as
 ACTING COMMISSIONER OF CBP,
 1300 Pennsylvania Avenue, NW
 Washington, DC 20229;

 U.S. CUSTOMS AND BORDER PROTECTION
 (“CBP”),
 Office of Chief Counsel
 U.S. Customs and Border Protection
 1300 Pennsylvania Avenue, Suite 4.4-B
 Washington, DC 20229
 Defendants.




          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


       Nylssa Krysthella Portillo Moreno, by and through counsel, files this civil action against

Defendants Chad Wolf, Acting Secretary of the Homeland Security; U.S. Department of

Homeland Security (“DHS”); Donald J. Trump, The President of the United States of America;

William P. Barr, Attorney General of the United States of America; Kenneth T. Cuccinelli, II,

Acting Director of U.S. Citizenship and Immigration Services (“USCIS”); U.S. Citizenship and

Immigration Services (“USCIS”); Matthew Albence, Acting Director U.S. Immigration and

Customs Enforcement (“ICE”); U.S. Immigration and Customs Enforcement (“ICE”); Mark

                                            2
          Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 3 of 20



Morgan, Acting Commissioner of U.S. Customs and Border Protection (“CBP”); U.S. Customs

and Border Protection (“CBP”) (collectively “Defendants”) to vindicate her substantive and

procedural due process rights under the Fifth Amendment of the U.S. Constitution, and the

Administrative Procedures Act, 5 U.S.C. § 706(2)(A).

                                       INTRODUCTION

       On June 18, 2020, the United States Supreme Court held that the Department of

Homeland Security’s rescission of the Deferred Action for Childhood Arrivals (“DACA”) policy

violated the Administrative Procedure Act and that the rescission of DACA “must be vacated.”

Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., No. 18-587, 2020 WL 3271746, at *3

(U.S. June 18, 2020). Plaintiff, Ms. Nylssa Portillo Moreno, is a DACA-eligible individual

whose application for DACA relief has not been addressed by the Department of Homeland

Security. Urgently, she is scheduled for removal to El Salvador on August 4, 2020—this coming

Tuesday—despite the Department’s failure to process the application. Ms. Portillo Moreno has

resided in the United States of America for 27 years, has not been to El Salvador in three decades,

and knows no one in El Salvador.

       The government’s basis for withholding adjudication of her application—effectively, a

denial—is a July 28, 2020 memorandum authored by Mr. Chad Wolf, who purports to act with

the authority of the Secretary of the Department of Homeland Security. Mr. Wolf, however, is

not vested with legal authority to act as the Secretary of the Department because his appointment

and tenure offend the Appointments Clause of the Constitution and the Federal Vacancies

Reform Act. Accordingly, his memorandum is not backed by the force of law, and the Supreme

Court’s decision in Regents and developing progeny—at this juncture—dictate that Ms. Portillo

Moreno’s application be considered. Because she is scheduled for removal on August 4, 2020,

harm is imminent, and Ms. Portillo Moreno respectfully requests a temporary restraining order

                                              3
         Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 4 of 20



holding that Mr. Wolf has acted unlawfully and that the Department of Homeland Security must

comply with the Supreme Court’s directives in Regents.



                                       JURISDICTION

       The court has jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction).

                                            VENUE


       Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because Defendants are officers and

agencies of the United States located in the District of Columbia, and a substantial part of the

events or omissions giving rise to the claim occurred in this District, namely, the formulation,

approval, and publication of the July 28, 2020, Memorandum announcing that all pending initial

DACA applications would be rejected.

                                           PARTIES

        1.      Plaintiff Ms. Portillo Moreno is a DACA-eligible individual who faces

 imminent deportation by DHS despite her pending DACA application.

        2.      Defendant U.S. Department of Homeland Security (“DHS”) has responsibility

 for enforcing the immigration laws of the United States and is a department of the executive

 branch of the Government which has been delegated with authority over Immigration and

 Customs Enforcement (ICE) and U.S. Citizenship and Immigration Services (USCIS).

        3.      Defendant Donald J. Trump is sued in his official capacity as the President of

 the United States of America. At all times relevant to this Complaint, he has had responsibility

 for enforcing the laws of the United States.

        4.      Defendant William P. Barr is sued in his official capacity as the Attorney

 General of the United States. At all times relevant to this Complaint, he has had responsibility


                                                4
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 5 of 20



for the administration of the immigration laws pursuant to 8 U.S.C. § 1103, has overseen the

Executive Office of Immigration Review, and is empowered to grant relief from removal.

       5.      Defendant U.S. Citizenship and Immigration Services (“USCIS”) is the sub-

agency of DHS that processes benefits requests and is responsible for receipting, processing,

and adjudicating applications for DACA.

       6.      Defendant U.S. Immigration and Customs Enforcement (“ICE”) is the sub-

agency of DHS that is responsible for carrying out removal orders and overseeing immigration

detention.

       7.      Defendant U.S. Customs and Border Protection (“CBP”) is the sub-agency of

DHS that is responsible for the initial processing and detention of noncitizens apprehended near

the U.S. border.

       8.      Defendant Chad Wolf is sued in his purported official capacity as the Acting

Secretary of the Department of Homeland Security. In this capacity, he directs each of the

relevant component agencies within DHS: ICE, USCIS, and CBP. As a result, Defendant

Wolf has responsibility for the administration of the immigration laws pursuant to 8 U.S.C. §

1103 and is empowered to grant relief from removal and other relief.

       9.      Defendant Matthew Albence is sued in his purported official capacity as the

Deputy Director and Senior Official Performing the Duties of the Director of ICE.

       10.     Defendant Kenneth T. Cuccinelli, II, is sued in his purported official capacity

as the Senior Official Performing the Duties of the Director of USCIS.

       11.     Defendant Mark Morgan is sued in his purported official capacity as the Senior

Official Performing the Duties of the Commissioner of CBP.

                                    RELEVANT FACTS

The History of Legal Challenges to the Deferred Action for Childhood Arrivals
Memorandum
                                    5
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 6 of 20




       12.     In 2012, the Department of Homeland Security (DHS) issued a memorandum

announcing an immigration relief program known as Deferred Action for Childhood Arrivals

(DACA), which allows certain individuals without legal immigration status who arrived in the

United States as children to apply for a two-year forbearance of removal. Those granted such

relief become eligible for work authorization and various federal benefits. Individuals who

meet the program criteria are eligible for relief from removal and the associated benefits

“whether or not [they are] already in removal proceedings or subject to a final order of

removal.” Memorandum from Janet Napolitano, Secretary, DHS to David Aguilar, Acting

Comm’r, CBP, et al., “Exercising Prosecutorial Discretion with Respect to Individuals Who

Came to the United States as Children” (June 15, 2012). Some 700,000 aliens have availed

themselves of this opportunity.

       13.     Since 2012, agency guidance has outlined the process for detained individuals

to seek relief from removal through DACA. See, e.g., Exh. 5I, DHS Guidance on DACA. The

guidance clearly states that once these individuals identify themselves to their deportation

officer (DO), the DO “will review [the] case along with the local Office of the Chief Counsel.”

Id. The guidance then further provides that, “[i]f [an individual] appear[s] to meet the DACA

. . . requirements, [he or she] may be released on an alternative form of supervision to allow

[him or her] to pursue [his or her] case with U.S. Citizenship and Immigration Services

(USCIS).” Id. Finally, the guidance unequivocally states that “appropriate action will be taken

in a timely manner” when a detained individual raises his or her DACA eligibility to ICE. Id.

       14.     Two years later, DHS expanded DACA eligibility and created a related

program known as Deferred Action for Parents of Americans and Lawful Permanent Residents

(DAPA). If implemented, that program would have made 4.3 million parents of U.S. citizens

or lawful permanent residents eligible for the same forbearance from removal, work eligibility,
                                             6
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 7 of 20



and other benefits as DACA recipients.

       15.     The State of Texas, joined by 25 other States, secured a nationwide preliminary

injunction barring implementation of both the DACA expansion and DAPA. The Fifth Circuit

upheld the injunction, concluding that the program violated the Immigration and Nationality

Act (INA), which defines eligibility for benefits. The U.S. Supreme Court affirmed by an

equally divided vote, and the litigation then continued in the District Court.

       16.     In June 2017, following a change in Presidential administrations, DHS

rescinded the DAPA Memorandum, citing, among other reasons, the ongoing suit by Texas

and new policy priorities.

       17.     That September, the Attorney General advised Acting Secretary of Homeland

Security Elaine C. Duke that DACA shared DAPA’s legal flaws and should also be rescinded.

       18.     The next day, Duke acted on that advice. Taking into consideration the Fifth

Circuit and Supreme Court rulings and the Attorney General’s letter, Duke decided to

terminate the program. She explained that DHS would no longer accept new applications, but

that existing DACA recipients whose benefits were set to expire within six months could apply

for a two-year renewal. For all other DACA recipients, previously issued grants of relief would

expire on their own terms, with no prospect for renewal.

       19.     Several groups of plaintiffs challenged Duke's decision to rescind DACA,

claiming that it was arbitrary and capricious in violation of the Administrative Procedure Act

(APA) and infringed the equal protection guarantee of the Fifth Amendment's Due Process

Clause. District Courts in California (Regents, No. 18–587), New York ( Batalla Vidal, No.

18–589), and the District of Columbia ( NAACP, No. 18–588) all ruled for the plaintiffs. Each

court rejected the Government’s arguments that the claims were unreviewable under the APA

and that the INA deprived the courts of jurisdiction. In Regents and Batalla Vidal, the District

                                            7
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 8 of 20



Courts further held that the equal protection claims were adequately alleged, and they entered

coextensive nationwide preliminary injunctions based on the conclusion that the plaintiffs

were likely to succeed on their APA claims. The District Court in NAACP took a different

approach. It deferred ruling on the equal protection challenge but granted partial summary

judgment to the plaintiffs on their APA claim, finding that the rescission was inadequately

explained. The court then stayed its order for 90 days to permit DHS to reissue a memorandum

rescinding DACA, this time with a fuller explanation of the conclusion that DACA was

unlawful.

       20.     Two months later, Duke's successor, DHS Secretary Kirstjen M. Nielsen,

responded to the NAACP court's order. She declined to disturb or replace Duke's rescission

decision and instead explained why she thought her predecessor's decision was sound. In

addition to reiterating the illegality conclusion, she offered several new justifications for the

rescission.

       21.     The Government moved for the NAACP District Court to reconsider in light of

this additional explanation, but the court concluded that the new reasoning failed to elaborate

meaningfully on the illegality rationale and left its prior ruling undisturbed.

       22.     The Government appealed the various District Court decisions to the Second,

Ninth, and D.C. Circuits, respectively. While those appeals were pending, the Government

filed three petitions for certiorari before judgment with the Supreme Court. Following the

Ninth Circuit affirmance in Regents, the Supreme Court granted certiorari.

       23.     On June 18, 2020, the Supreme Court held that DHS’s rescission of DACA

violated the Administrative Procedure Act (APA) and that the rescission “must be vacated.”

Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., No. 18-587, 2020 WL 3271746, at *3

(U.S. June 18, 2020).

                                             8
         Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 9 of 20



        24.     At the time of the Regents decision, a separate challenge to the rescission of

 DACA was pending before the United States District Court for the District of Maryland, on

 remand from the Fourth Circuit Court of Appeals. Casa De Maryland v. U.S. Dep't of

 Homeland Sec., 924 F.3d 684 (4th Cir. 2019).

        25.     On July 17, 2020, in accordance with the Supreme Court’s decision in Regents

 and the judgment of the Fourth Circuit Court of Appeals, the United States District Court for

 the District of Maryland officially vacated the rescission of DACA and restored the program

 to its pre-rescission status. Casa de Maryland v. Dept. of Homeland Sec., No. 8:17-cv-02942-

 PWG (D. Md. July 17, 2020), ECF No. 97.

        26.     On July 28, 2020, Acting Secretary of Homeland Security Chad Wolf issued a

 memorandum rescinding previous promulgations concerning DHS’s stance on DACA and

 announcing certain immediate changes to the DACA program pending his full reconsideration

 of the policy. Memorandum from Chad F. Wolf, Acting Secretary, DHS, to Mark Morgan,

 Senior Official Performing the Duties of Comm’r, CBP, et al., “Reconsideration of the June

 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial Discretion with Respect to

 Individuals who came to the United States as Children’,” (July 28, 2020). Among the

 immediate changes, Acting Secretary Wolf announced that DHS would reject all initial DACA

 applications and associated applications for Employment Authorization Documents. He

 expressly stated that this categorical rejection of initial DACA applications would apply both

 to applications submitted after the issuance of this memorandum and to applications that were

 already pending before USCIS at the time the memorandum was issued.

The History of Plaintiff Nylssa Portillo Moreno’s Time in the United States

        27.     Ms. Portillo Moreno was born in 1984, in San Salvador, El Salvador. Exh. 2A,

 Declaration of Nylssa Krysthella Portillo Moreno, at 2, ¶ 1. She is a citizen of El Salvador.

                                            9
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 10 of 20



She arrived in the U.S. before her 9th birthday and has lived here ever since. Id. at 2, ¶¶ 1-2.

        28.     Ms. Portillo Moreno entered the U.S. near Brownsville, Texas, on or about

January 8, 1993. Id. at 2, ¶ 1.

        29.     At that point, her mother, Gloria Moreno McCartey, had just been released

from the Port Isabel Detention Center and had already begun her deportation proceedings in

Harlingen, Texas. Id. at 2, ¶ 2. Ms. Portillo Moreno, still just 8 years old, was added to those

proceedings. Id.

        30.     On April 16, 1993, the Immigration Judge (IJ) denied Ms. Portillo Moreno’s

mother’s applications for relief and ordered both mother and Ms. Portillo Moreno deported.

Exh. 8, February 3, 2020 Order Denying Ms. Portillo Moreno’s Motion to Reopen at 362.

        31.     Ms. Portillo Moreno has no recollection of these proceedings and, in fact, did

not learn of her deportation order until more than 20 years later, when she was taken into DHS

custody. Exh. 2A at 2-3, ¶¶ 2-3, 9.

        32.     In her nearly 30 years in the U.S., Ms. Portillo Moreno has attended grade

school and community college, earned her GED, gained and lost Temporary Protected Status

(TPS), started a small business, survived cancer, and cared for her aging mother. Id. at 2-4,

¶¶ 4-8, 15.

        33.     In and around 1999, her stepfather, a U.S. citizen, filed a family petition for

Ms. Portillo Moreno and her mother so that they could obtain permanent residency. Id. at 2, ¶

5. Her stepfather passed away shortly before their final interview, and Ms. Portillo Moreno

and her mother were told that they were no longer eligible for residency. Id.

        34.     After that, Ms. Portillo Moreno and her mother sought and received TPS. Id.

They renewed it several times, but eventually they never received another renewal in the mail,

for reasons Ms. Portillo Moreno still does not understand. Id. Her status expired in 2010. Id.

                                             10
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 11 of 20



       35.     Ms. Portillo Moreno started a small business providing professional services to

other small businesses. Id. at 2-3, ¶ 6.

       36.     Last year, Ms. Portillo Moreno was arrested on false theft allegations, and the

charges were quickly dismissed. Id. at 3, ¶ 9. Then ICE took her into custody to execute her

1993 deportation order, which she learned of for the first time then. Id.

Plaintiff’s Pending DACA Application

       37.     Ms. Portillo Moreno raised her DACA eligibility to her Deportation Officer

(DO) Arturo Gonzalez, in a custody redetermination request, dated June 30, 2020. She

requested release from ICE custody in order to pursue her DACA case with USCIS, pursuant

to the ICE Guidance on DACA. Exh. 5I, DHS Guidance on DACA.

       38.     Ms. Portillo Moreno’s June 30 custody redetermination request was denied on

July 2, 2020 because the local Office of the Chief Counsel (OCC) determined that USCIS had

not yet begun accepting initial DACA applications.

       39.     On July 7, 2020, Ms. Portillo Moreno submitted a DACA application to

USCIS. The application was scheduled to arrive at the USCIS office at 10:30 am on July 8,

2020, and the FedEx website confirms it was delivered on time. Attachment 2, Declaration of

Maura Smyles at 8.

       40.     On July 17, 2020, the same day the Casa de Maryland order officially vacated

the rescission of DACA and restored the program to its pre-rescission terms, Ms. Portillo

Moreno’s counsel contacted her DO by email and again raised Ms. Portillo Moreno’s DACA

eligibility and requested her release to pursue her DACA application before USCIS.

Attachment 2, Declaration of Maura Smyles at 8.

       41.     As of today’s date, ICE has not provided Ms. Portillo Moreno or her counsel

of record with information about steps it has taken to comply with the ICE Guidance on DACA

                                            11
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 12 of 20



 or about the grounds for denying Ms. Portillo Moreno’s release request in light of the court

 order that restored the DACA program to its pre-rescission terms. Id.

        42.     USCIS has yet to notify Ms. Portillo Moreno or her counsel of record about the

 status of her pending DACA application. Id.

        43.     The July 28, 2020 memorandum from the Acting Secretary of DHS ostensibly

 constitutes a formal declination of Ms. Portillo Moreno’s DACA application. Memorandum

 from Chad F. Wolf, Acting Secretary, DHS, to Mark Morgan, Senior Official Performing the

 Duties of Comm’r, CBP, et al., “Reconsideration of the June 15, 2012 Memorandum Entitled

 ‘Exercising Prosecutorial Discretion with Respect to Individuals who came to the United

 States as Children’,” (July 28, 2020).

Invalid Agency Appointments

        44.     During the period when the Wolf memo was developed, approved, and

 published, DHS was not led by a lawfully serving Secretary. The Office was—and is—by law

 required to remain vacant, so no action, function or duty of the Office may be performed during

 such vacancy. Only a properly serving Secretary or Acting Secretary of Homeland Security,

 could promulgate the Wolf memo. The Department of Homeland Security contends that Mr.

 Chad Wolf is its Acting Secretary, but Mr. Wolf has been serving in an acting capacity for

 longer than the law allows. His actions, including rescission of DACA, do not carry the force

 of law. The Wolf memo is therefore invalid for this independent reason.

       A. The Law of Federal Appointments and Vacancies

        45.     Pursuant to the Appointments Clause of the U.S. Constitution, the President

 “shall nominate, and by and with the Advice and Consent of the Senate, shall appoint . . .

 Officers, of the United States” though Congress may “by Law vest the Appointment of such

 inferior Officers as they think proper, in the President alone, in the Courts of Law, or in the

                                             12
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 13 of 20



Heads of the Departments.” U.S. Const. art. II, § 2, cl. 2.

        46.     The Appointments Clause “serves both to curb Executive abuses of the

appointment power . . . and to promote a judicious choice of persons for filling the offices of

the union.” Edmond v. United States, 520 U.S. 651, 659 (1997) (internal quotations marks and

alterations omitted).

        47.     The Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq. (“FVRA”), is the

“exclusive means for temporarily authorizing an acting official to perform the functions and

duties of any office of an Executive agency . . . for which appointment is required to be made

by the President, by and with the advice and consent of the Senate” (“PAS Positions”), unless

a statute provides otherwise. 5 U.S.C. § 3347(a).

        48.     The FVRA limits who may serve as the acting head of an agency “[i]f an officer

of an Executive agency . . . whose appointment . . . is required to be made by the President, by

and with the advice and consent of the Senate . . . resigns.” Id. § 3345(a).

        49.     When a vacancy occurs, the “first assistant to the office” becomes the acting

official. Id. § 3345(a)(1). Alternatively, the President may choose as the acting official a person

who serves in a different PAS Position or who spent at least 90 of the 365 days preceding the

vacancy working in a federal government job paid at or above the GS-15 level of the General

Schedule. Id. § 3345(a)(2)–(3).

        50.     The FVRA also limits the duration an office may be filled by an acting official.

In general, “the person serving as an acting officer . . . may serve in the office . . . for no longer

than 210 days beginning on the date the vacancy occurs.” See id. § 3346.

        51.     While the FVRA provides for certain modifications of that time limit based

upon either the submission of a nomination to the Senate or the pendency of a Presidential

Transition, or both, the FVRA does not provide for restarting of the 210-day period due to a

                                               13
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 14 of 20



change in acting appointee.

       52.     If there is not an FVRA-compliant official in place to perform the functions

and duties of a PAS Position, the FVRA requires that “the office shall remain vacant.” Id. §

3348(b)(1).

       53.     Further, the FVRA provides that any action taken by an official who occupies

the position contrary to the FVRA “shall have no force or effect.” Id. § 3348(d)(2). Such

actions “may not be ratified.” Id.

       54.     The Director of USCIS is a PAS Position; any vacancy must be filled pursuant

to the FVRA.

       55.     When the Office of the Secretary of Homeland Security is vacant, the President

lacks the authority to select an acting officer from the FVRA’s categories of officials. Rather,

DHS statute provides that vacancies in the Secretary of Homeland Security’s Office are to be

filled by the Deputy Secretary of Homeland Security and then, if that Office is likewise vacant,

by the Under Secretary for Management. 6 U.S.C. § 113(a)(1)(A), (g)(1). Where the Offices

of both the Deputy Secretary of Homeland Security and Under Secretary for Management are

vacant, DHS statute provides the option of a Secretary-established order of succession. Id. §

113(g)(2). Setting or amending the order of succession is an action, function or duty of the

Office of the Secretary of Homeland Security. See id. (authorizing “the Secretary” of

Homeland Security to establish an order of succession beyond the Under Secretary for

Management); 5 U.S.C. § 3348(a) (defining “action,” “function or duty” for purposes of the

FVRA).

       56.     DHS has established multiple orders of succession and/or delegations

pertaining to the Office of the Secretary and other DHS positions. Those documents are

contained in a broader directive, entitled DHS Orders of Succession and Delegations of

                                            14
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 15 of 20



Authorities for Named Positions, Dep’t of Homeland Security, Delegation No. 00106,

Revision No. 08.5 (Dec. 15, 2016) (the “DHS Orders,”).

       57.     From at least December 15, 2016, through and beyond April 11, 2019, Section

II.A of the DHS Orders stated in full that: “In case of the Secretary’s death, resignation, or

inability to perform the functions of the Office, the orderly succession of officials is governed

by Executive Order 13753, amended on December 9, 2016.” Id. (emphases added).

       58.     Executive Order 13753, in turn, sets the order of succession at DHS in cases of

resignation of the Secretary. That Order establishes that succession to the Acting Secretary

role must be, in order:

              a. Deputy Secretary of Homeland Security;

              b. Under Secretary for Management;

              c. Administrator of the Federal Emergency Management Agency;

              d. Under Secretary for National Protection and Programs;

              e. Under Secretary for Science and Technology;

              f. Under Secretary for Intelligence and Analysis; and

              g. Commissioner of U.S. Customs and Border Protection.

       59.     From at least December 15, 2016, through and beyond April 11, 2019, Section

II.B of the DHS Orders additionally provided: “I [Secretary of Homeland Security] hereby

delegate to the officials occupying the identified positions in the order listed ([at] Annex A),

my authority to exercise the powers and perform the functions and duties of my office, to the

extent not otherwise prohibited by law, in the event I am unavailable to act during a disaster

or catastrophic emergency.” DHS Orders § II.B (emphases added).

       60.     As of April 10, 2019, Annex A, which, on the face of the DHS Orders, applied

only when the Secretary is “unavailable to act during a disaster or catastrophic emergency,”

                                             15
           Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 16 of 20



    placed the Commissioner of U.S. Customs and Border Protection third, behind the Deputy

    Secretary of Homeland Security and the Under Secretary for Management. DHS Orders,

    Annex A.

           61.      If, however, the Secretary of Homeland Security resigned, the Commissioner

    of U.S. Customs and Border Protection remained seventh in the standard order of succession.

    See Executive Order 13753 § 1.

           62.      On or about April 9 or 10, 2019, then-Secretary of Homeland Security Kirstjen

    Nielsen issued an amendment to Annex A (“April 2019 Amendment”). 1 That April 2019

    Amendment did not direct any changes to the text of Section II.A of the DHS Orders. Thus,

    after faithfully and fully applying the April 2019 Amendment, Section II.A of the DHS Orders

    still required following Executive Order 13753 for succession in the event of a Secretary’s

    resignation, and Executive Order 13753 still provided that the Commissioner of U.S. Customs

    and Border Protection was seventh in succession if the Secretary resigned. See DHS Orders §

    II.A; Executive Order 13753 § 1.

           63.      The April 2019 Amendment likewise did not direct any change to the text of

    Section II.B of the DHS Orders. Thus, after faithfully and fully applying the April 2019

    Amendment, Section II.B continued to identify the sole purpose of Annex A: Annex A is to

    be applied only in limited circumstances and only to delegate the Secretary’s authority when

    the Secretary is “unavailable to act during a disaster or catastrophic emergency.” DHS Orders

    § II.B. Annex A thus did not—and does not—apply to succession in the case of resignation of

    the Secretary of Homeland Security.


1
 On or around April 9 or 10, 2019, Ms. Nielsen signed an Amendment to the DHS Orders. The only action
directed by that Amendment was to “strik[e] the text of such Annex [A] in its entirety and insert” a different list of
positions “in lieu thereof.” The inserted text listed the Commissioner of U.S. Customs and Border Protection third
behind the Deputy Secretary of Homeland Security and Under Secretary for Management. The Amendment to
Annex A labeled and identified the Annex not as an “order of succession,” but instead as an “order for delegation
of authority.” Id. (F-2).
                                                       16
       Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 17 of 20



      B. Purported Appointment of the Secretary of Homeland Security

       64.     Then-secretary of Homeland Security Kristjen Nielson announced her

resignation on April 7, 2019. She departed her Office by April 10, 2019.

       65.     As of this Complaint’s filing, the President has not submitted a nomination for

the vacancy created by Secretary Nielsen’s resignation.

       66.     At the time of Secretary Nielsen’s resignation, Senate-confirmed appointees

held the Offices of Under Secretary for National Protection and Programs and Under Secretary

for Intelligence and Analysis.

       67.     Kevin McAleenan, then serving as the Commissioner of U.S. Customs and

Border Protection, was therefore ineligible at the time of Secretary Nielsen’s resignation to

become Acting Secretary of Homeland Security under Section II.A of the DHS Orders.

       68.     Mr. McAleenan would have been next in line only under Section II.B of the

DHS Orders, which applied only if the Secretary’s unavailability occurred due to a “disaster

or catastrophic emergency.” Section II.B did not apply at the time of Secretary Nielsen’s

resignation, because resignation was the basis for her unavailability.

       69.     Mr. McAleenan therefore never validly served as the Acting Secretary of

Homeland Security following Secretary Nielsen’s resignation. He also exceeded the 210-day

maximum for acting-official service under the FVRA. He served as the purported Acting

Secretary through November 13, 2019, a period of 216 days.

       70.     On November 8, 2019, the 211th day of Mr. McAleenan’s purported tenure, he

issued a directive (attached hereto as Exhibit G), attempting to amend the order of succession

for the Secretary of Homeland Security to elevate Under Secretary for Strategy, Policy, and

Plans to be fourth in line to lead the agency. Unlike Secretary Nielsen’s April 2019

Amendment, Mr. McAleenan did purport to change Section II.A of the DHS Orders such that,

                                            17
            Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 18 of 20



    like Section II.B, it would now rely upon Annex A to establish the order of succession; thus

    Annex A for the first time would apply in the case of resignation by the Secretary of Homeland

    Security. See Amendment to the Order of Succession for the Secretary of Homeland Security

    (G-1). Mr. McAleenan’s attempted change would have been superfluous if Annex A had

    otherwise already applied in the case of resignations.

           71.     Mr. McAleenan likewise purported to change the order of the positions listed

    in Annex A, moving the position of Under Secretary for Strategy, Policy, and Plans to fourth

    in line, behind only the then-vacant Offices of Deputy Secretary of Homeland Security and

    Under Secretary for Management, as well as the Office then held by Mr. McAleenan,

    Commissioner of U.S. Customs and Border Protection. Id.

           72.     Mr. McAleenan’s attempted directive was without force of law because Mr.

    McAleenan was invalidly serving under the applicable DHS order of succession or because he

    had exceeded the time limit for acting-official service set forth in the FVRA. 2

           73.     Mr. McAleenan thereafter resigned. Relying on Mr. McAleenan’s invalid

    succession directive, Chad Wolf, then recently confirmed as Under Secretary for Strategy,

    Policy, and Plans, purported to become Acting Secretary of Homeland Security.

           74.     Mr. Wolf could not have served as Acting Secretary of Homeland Security,

    however, because Mr. McAleenan was without authority to make changes to DHS’s

    succession order.

           75.     Mr. Wolf could not have served as Acting Secretary under the FVRA because

    the 210-day limit on such service expired before he purported to assume the Office.




2
  The untimely change to DHS’s succession order was invalid even if the FVRA’s 210-day limit does not apply to
vacancies filled by order of succession designated by other statutes. If Mr. McAleenan was appointed under the
FVRA, the 210-day limit necessarily applied. If he was appointed under DHS’s succession order, he was not next
in line and thus never validly held the Acting Secretary position.
                                                   18
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 19 of 20



       76.      Mr. Wolf could not have served as Acting Secretary under any DHS succession

order because he was not next in any applicable order of succession except Mr. McAleenan’s

invalid directive.

       77.      DHS did not then, and does not as of the filing of this Complaint, have a

Secretary authorized to assume the duties of subordinate, vacant offices.



                                   CAUSES OF ACTION



                                        COUNT I
                (Violation of Due Process Clause of the Fifth Amendment)

       78.      All of the foregoing allegations are repeated and re-alleged as though fully set

forth herein.

       79.      The Due Process Clause of the U.S. Constitution’s Fifth Amendment protects

all “persons” on United States soil, including Ms. Portillo Moreno.

       80.      With DACA restored to its pre-rescission status, Ms. Portillo Moreno should

not be detained or subject to deportation while her DACA application is pending. Acting

Secretary Wolf’s unlawful decision to reject initial DACA applications violates Ms. Portillo

Moreno’s right to due process. Additionally, DHS’ failure to acknowledge, receipt, process,

or adjudicate Ms. Portillo Moreno’s initial DACA application violates her right to due process.

       81.      Therefore, Ms. Portillo Moreno's Fifth Amendment right to procedural due

process is violated by the execution of the deportation order.

                                    COUNT II
  (Arbitrary and Capricious Action that Violates the Administrative Procedure Act)

       82.      All of the foregoing allegations are repeated and re-alleged as though fully set

forth herein.

                                             19
        Case 1:20-cv-02097 Document 1 Filed 07/31/20 Page 20 of 20



       83.       The Administrative Procedure Act (APA) prohibits agency action that is

arbitrary and capricious and contrary to a Constitutional right.

       84.       Acting Secretary Wolf does not have the authority to modify DACA eligibility.

USCIS’ failure to receipt, process, or adjudicate Ms. Portillo Moreno’s DACA application is

arbitrary and capricious. ICE’s failure to apply its pre-2017 DACA guidance to Ms. Portillo

Moreno is arbitrary and capricious, Enforcement of the deportation order against Ms. Portillo

Moreno based on Acting Secretary Wolf’s purported authority is an arbitrary and capricious

agency action in violation of the APA.

       85.       Therefore, enforcement of the deportation order against Ms. Portillo Moreno is

an arbitrary and capricious act that violates the Administrative Procedures Act.

                                     PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray that this Court:

      A.       Declare that the removal of Ms. Portillo Moreno violates Ms. Portillo Moreno’s

               due process rights;

      B.       Enjoin Defendants from removing Ms. Portillo Moreno from the United States

               of America and removing her to El Salvador; and

      C.       Order all other relief that is just and proper.


             Respectfully submitted this 31st day of July, 2020.

                                                       /s/ Clayton D. LaForge
                                                       Clayton D. LaForge, DC Bar No. 1033938
                                                       Claudia M. O’Brien, DC Bar No. 447354
                                                       LATHAM & WATKINS LLP
                                                       555 Eleventh Street, NW
                                                       Washington DC 20004
                                                       (202) 637-2200
                                                       clayton.laforge@lw.com
                                                       claudia.obrien@lw.com

                                               20
